DETAILED ACTION
This Office action is in response to an Amendment filed 22 March 2021 for application 16140336. Claims 1-27 have been presented for examination, and have been examined.  Claims 1-6, 8-10, 11-27 are rejected. Claim 7 is objected to.

This Office action is made NON-FINAL due to new rejections that were not necessitated by amendment.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the effort to carefully analyze the Office action, and make appropriate arguments and amendments.

Examiner Remarks
The Examiner respectfully directs the Applicant’s attention to the citations in the Conclusion section of this Office action for relevant prior art.

Response to Arguments
Regarding Rejections based on 35 U.S.C. § 112(b):
Applicant’s claim amendments overcome the rejections, and thus the rejections are removed. 

Regarding Rejections based on 35 U.S.C. § 101:
Applicant’s arguments have been considered, and but are not persuasive, as follows. Accordingly, the rejections are maintained.
The Applicant argues:

    PNG
    media_image1.png
    392
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    785
    media_image2.png
    Greyscale

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees, as follows. The Applicant argues that the independent claims do not recite a judicial exception, especially a mathematical concept. But the MPEP 2106.04(a)(2) recites:
That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
Under this guideline, the independent claims recite a mathematical concept, as discussed in the rejection (e.g.,computing an incremental position change..., generating an estimated next position...).  The Applicant further argues that claims 1, 11, and 19 do not recite a mental process because the steps are not practically performed in the human mind. But the MPEP 2106.04(a)(2) recites:
C. A Claim That Requires a Computer May Still Recite a Mental Process. 
Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). 
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. 

The rejection recites, “.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.” The steps recited in the rejection appear to satisfy this test, and thus the steps are a mental process.
The Applicant also argues that the claims do not recite any method of organizing human activity. But the rejection does not recite any limitation as organizing human activity, and thus the arguments are moot.
Accordingly, the rejections are maintained.


Regarding Rejections based on 35 U.S.C. § 102:
Applicant’s arguments have been considered, and are persuasive, but new rejections are made using a new reference. 

Regarding Rejections based on 35 U.S.C. § 103:
Applicant’s arguments have been considered, and are persuasive, but new rejections are made using a new reference. 

Priority
This application claims benefit of Provisional Application 62/562958 filed on 25 September 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.


Claim Objections 
Regarding claim 9, the claim is objected to because, in the penultimate line, the gradient operator was changed from a gradient nabla symbol ∇ to the letter V. Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-6, 8-15, 18-23, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1, 11, and 19 recite defining a current position and a current velocity for a particle among the plurality of particles.  Defining a current position and velocity is a process that under its broadest reasonable interpretation, recitation of generic 
	The independent claims also recite the steps of generating an estimated next position for the particle, computing an incremental constraint force magnitude, computing an incremental position change, updating the total constraint force magnitude, updating a total position change, and updating the estimated next position and computing a next position and a next velocity, determining multipliers for a plurality of positional constraints, and determining subsequent positions of the plurality of particles which all fall in the mathematical calculations and algorithms category of judicial exceptions.  
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite “a computer-implemented method” and “memory and processor configure to perform” perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the 
	Step 2B:
	Finally, the claims only recite “a computer-implemented method” and “memory and processor configure to perform” the method steps and therefore only recites a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  No other additional elements are present.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  Claims 1, 11, and 19 are not patent eligible.
	The dependent claims are directed towards repeating the mathematical calculations/algorithm steps of the independent claims (claim 2) or are further limiting how the calculation/algorithm steps are performed and what values are used within the calculations (claims 3-6, 8-10, 12-15, 18, 20-23, and 26).  As such they are also directed to an abstract idea without further additional steps and are not patent eligible.
	The dependent claim 27 recites wherein the processor comprises a graphics processing unit but does not change the high degree of generality of which the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Francu etal. "Unified Simulation of Rigid and Flexible Bodies Using Position Based Dynamics", April 2017, Workshop on Virtual Reality Interaction and Physical Simulation VRIPHYS, pages 49-58.
7.	Claims 11-12, 17-18 and 19-20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Francu et al. (“Unified Simulation of Rigid and Flexible Bodies Using Position Based Dynamics,” April 2017, Workshop on Virtual Reality Interaction and Physical Simulation VRIPHYS, pages 49-58 ) in view of Goldenthal (Rony Goldenthal et al., “Efficient simulation of inextensible cloth,” 2007, ACM Transactions on Graphics, Volume 26, Number 3, Article 49,  8 pages).
Regarding claims 11 and 19, Francu is directed to a computer implemented method of simulating a dynamic object comprising a plurality of particles (page 53, Section 3.1 particle systems, PBD simulates bodies, and particle systems,

    PNG
    media_image3.png
    295
    454
    media_image3.png
    Greyscale


), the method comprising: defining a current position and a current velocity for the plurality of particles (page 51, Section 2.2, current position or point qk, current velocity vk),

    PNG
    media_image4.png
    166
    451
    media_image4.png
    Greyscale

); 

determining multipliers for a plurality of positional constraints of the plurality of particles (page 51, Section 2.2, 3rd paragraph, Lagrange multipliers

    PNG
    media_image5.png
    104
    454
    media_image5.png
    Greyscale

Right-side column, Lagrange multiplier,

    PNG
    media_image6.png
    105
    449
    media_image6.png
    Greyscale

), 
(page 51, Section 2.3, 1st paragraph, regularization, and softens the constraints (positional),

    PNG
    media_image7.png
    471
    453
    media_image7.png
    Greyscale

) and correspond to an elastic potential energy of the constraints (page 51, Section 2.3, 1st and 2nd paragraph, constraint potential energy Uc and Ue
: 
    PNG
    media_image7.png
    471
    453
    media_image7.png
    Greyscale

); 
(page 51, Section 2.2, 3rd paragraph and Equations 12 and 13 are calculated using lagrange multipliers and positional constraints (constraint gradient D),

    PNG
    media_image8.png
    607
    559
    media_image8.png
    Greyscale

).

Francu does not specifically teach:


Goldenthal teaches:
based at least in part on computing an incremental multiplier at each iteration of a plurality of iterations and updating the multipliers  (page 49-3,the W objective function uses a total constraint force magnitude multiplier, lambda,

    PNG
    media_image9.png
    225
    465
    media_image9.png
    Greyscale

Using Newton’s method below to solve for W, would calculate an incremental constraint force magnitude and use it to update the total constraint force magnitude lambda.  The ordinary artisan would have known that a Newton solver is iterative, and calculates increments of each variable and adds them to the previous value of the variable at each iteration (teaches using Newton’s Method):

    PNG
    media_image10.png
    112
    475
    media_image10.png
    Greyscale

);
The art of Francu is directed to simulation of flexible bodies (cloth).
The art of Goldenthal is directed to simulation of flexible bodies (cloth).
The art of Francu and the art of Goldenthal are analogous art at least because they are both directed to simulation of flexible bodies (cloth).
The motivation to use the teachings of Goldenthal with the teachings of Francu would have been the benefits recited in Goldenthal, including (page 49-4):

    PNG
    media_image11.png
    113
    554
    media_image11.png
    Greyscale

Page 49-6:

    PNG
    media_image12.png
    90
    550
    media_image12.png
    Greyscale

Therefore, because the references are analogous art, and there is motivation to combine the teachings, it would have been obvious to the ordinary artisan before 


As per claims 12 and 20, Francu is directed to a method as described in claim 11, wherein the determining multipliers for a plurality of positional constraints comprises computing a damping force of the plurality of positional constraints (page 52, 2nd paragraph, “Another of our contributions is to add damping…to PBD”).
	

As per claims 17 and 25, Francu does not specifically teaches: rendering the dynamic object based at least in part on the subsequent positions of the plurality of particles.
Goldenthal teaches: rendering the dynamic object based at least in part on the subsequent positions of the plurality of particles (page 49-5, figures 6 and 7, cloth is the dynamic object,

    PNG
    media_image13.png
    349
    575
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    597
    556
    media_image14.png
    Greyscale

).

As per claims 18 and 26, Francu teaches: computing an incremental position change for each iteration of the plurality of iterations based on an incremental multiplier (page 51, the equation in the penultimate line directly teaches the limitation.,

    PNG
    media_image15.png
    161
    552
    media_image15.png
    Greyscale


Solving equation 10 requires using the incremental multiplier shown in order to calculate incremental position,

    PNG
    media_image16.png
    197
    560
    media_image16.png
    Greyscale

).

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Francu as modified by Goldenthal further in view of Kim (Jong-Hwan Kim, “Evolutionary programming techniques for constrained optimization problems,” 1997, Transactions on evolutionary computation, volume 1, no. 2, pages 129-140).
Regarding claims 15, 23:
Francu teaches:
page 51,
Lagrange multipliers used,

    PNG
    media_image17.png
    103
    555
    media_image17.png
    Greyscale

)
Francu does not specifically teach:

Kim teaches:
page 132,  right side column, initial value of lagrange multiplier lambda is set to zero,

    PNG
    media_image18.png
    117
    443
    media_image18.png
    Greyscale

Page 133, right-side column,

    PNG
    media_image19.png
    96
    446
    media_image19.png
    Greyscale
).

The art of Francu, Goldentheal and the art of Kim are analogous art because they are directed to constrained optimization.
The motivation to use the teachings of Kim with the teachings of Francu in combination of Goldenthal would have been the benefits recited in Kim, including: (page 132, exact solution with smaller penalty parameter)

    PNG
    media_image20.png
    117
    492
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    121
    482
    media_image21.png
    Greyscale

Therefore, because the references are analogous art, and there is motivation to combine the teachings, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Kim with the teachings of Francu as modified by Goldenthal to obtain the claimed invention.

Claims 13, 14 and 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Francu as modified by Goldenthal further in view of Bouaziz (S. Bouaziz et .
Regarding claims 14, 22:
Francu teaches:
the plurality of iterations are performed over a time step (page 51, left-side column, multiple q are calculated for each time step, and the last solution is used to update the positions and velocities (last 3 lines):

    PNG
    media_image22.png
    418
    559
    media_image22.png
    Greyscale

) 
Francu does not specifically teach:


second page):

    PNG
    media_image23.png
    443
    511
    media_image23.png
    Greyscale

)

The art of Francu, Goldenthal and the art of Bouaziz are analogous art because they are directed to simulation of deformable material.
The motivation to use the teachings of Bouaziz with the teachings of Francu in combination of Goldenthal would have been the numerous benefits recited in Bouaziz, including: (page 2),


    PNG
    media_image24.png
    171
    514
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    168
    514
    media_image25.png
    Greyscale

Therefore, because the references are analogous art, and there is motivation to combine the teachings, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Bouaziz with the teachings of Francu as modified by Goldenthal to obtain the claimed invention.


As per claims 13 and 21, Francu teaches: a stiffness characteristic for a plurality of stiffness constraints remains fixed when a number of the plurality of iterations changes (second page, teaches specifically a method to overcome the issue in PBD where the stiffness increases with the iteration count, and converges to true implicit Euler solution second page):

    PNG
    media_image23.png
    443
    511
    media_image23.png
    Greyscale

).


Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Francu et al. (“Unified Simulation of Rigid and Flexible Bodies Using Position Based Dynamics”) as modified by Goldenthal further in view of Baric (“Time-critical distributed contact for 6-DoF haptic rendering of adaptively sampled reduced deformable models”).
As per claim 16, Francu is directed to a method as described in claim 11, wherein position, velocity, and forces on particles of an object are based on multipliers (page 51, Section 2.2, Lagrange multipliers for position based dynamics calculations) but fails to explicitly disclose further comprising providing instructions to a haptic feedback device for producing a physical force based on the multipliers.  Barbic teaches further comprising providing instructions to a haptic feedback device for producing a physical force based on position, velocity, force, and torques of a particles on an object (page 177, Section 6, 1st and 2nd paragraph).  Francu, Goldenthal and Barbic are analogous art because they are from the same field of endeavor, simulating a dynamic object comprising a plurality of particles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the simulation of Francu modified with Goldenthal with the haptic feedback of Barbic in order to produce multisensory feedback when interacting with a simulated object (Barbic, page 171, Abstract). 
 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Francu as modified by Goldenthal  as applied to claim 19 above, in view of Wang (“A Chebyshev Semi-Iterative Approach for Accelerating Projective and Position-based Dynamics”).
	As per claim 27, Francu is directed to a computer system as described in claim 19, but fails to explicitly disclose wherein the processor comprises a graphics processing unit.  Wang teaches wherein the processor comprises a graphics processing unit in calculating position based dynamics (pages 7-8, Section 7).  Francu modified with Goldenthal and Wang are analogous art because they are from the same field of endeavor, simulating a dynamic object comprising a plurality of particles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the simulation of Francu modified with Goldenthal with the GPU of Wang in order to use a processor specifically designed to perform said category of simulations.

Allowable Subject Matter
Claims 1-6, 8-10 would be allowable if amended to overcome the rejections under 35 USC § 101 above.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations 


The following is an examiner’s statement of reasons for allowance:
The allowability of the claims resides, at least in part, that the nearest prior art of record, Francu (“Unified Simulation of Rigid and Flexible Bodies Using Position Based Dynamics”), Goldenthal (“Efficient simulation of inextensible cloth”), Servin (“Interactive simulation of elastic deformable materials,” 2006), Bouaziz (S. Bouaziz et al., “Projective Dynamics: Fusing Constrain Projections For Fast Simulation,” 2014, cited by Applicant on IDS), either alone or in combination with the prior art of record, does not teach or suggest a method of simulating a deformable object comprising a plurality of particles, specifically including:
Regarding claim 1, “updating the estimated next position based on the total position change of the constraint and then computing a next position and a next velocity for the particle based on  the current position and the estimated next position,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Projective Dynamics: Fusing Constraint Projections for Fast Simulation” published by Bouaziz et al. in 2014, teaches specifically a method to overcome the issue in PBD where the stiffness increases with the iteration count (page 154-2):

    PNG
    media_image26.png
    488
    557
    media_image26.png
    Greyscale


Muller, “Position-Based Dynamics,” 2006, cited on IDS, teaches a method to make PBD stiffness independent of iteration count (fifth page, upper left):


    PNG
    media_image27.png
    416
    458
    media_image27.png
    Greyscale


Wang (“A Chebyshev Semi-Iterative Approach for Accelerating Projective and Position-based Dynamics”) teaches specifically a method to overcome the issue in PBD that stiffness is iteration dependent (page 246-2):

    PNG
    media_image28.png
    368
    558
    media_image28.png
    Greyscale


Mihai Francu et al., Cloth simulation using soft constraints,” 2015, Conference: WSCG 2015 At: Plzen, Czech Republic Volume: Journal of WSCG, Volume 23, Number 1, 11 pages; teaches: does not appear to use a stiffness parameter, and thus stiffness remains constant.


Macklin (U.S. Patent Application Publication 20150161810) teaches (especially lines 17-23):

    PNG
    media_image29.png
    506
    375
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    95
    498
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    183
    497
    media_image31.png
    Greyscale
	

    PNG
    media_image32.png
    411
    493
    media_image32.png
    Greyscale


Muller (U.S. Patent Number 7616204) teaches (figure 4 and column 6):

    PNG
    media_image33.png
    526
    408
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    546
    419
    media_image34.png
    Greyscale




The Examiner remarks that Francu (“Unified Simulation of Rigid and Flexible Bodies Using Position Based Dynamics”) teaches on pages 54-55:

    PNG
    media_image35.png
    431
    476
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    666
    482
    media_image36.png
    Greyscale

This appears to make it obvious to use an iterative method to compute an incremental multiplier and update the multiplier (especially equation 35). 

	2.  


David Baraff, “Linear-Time dynamics using Lagrange multipliers,” 1996, teaches solving Lagrange multipliers in a non-iterative manner.

Bender, “Position-based simulation of continuous materials,” teaches using Newton’s method to solve PBD. (page 4)

Jan Bender et al., “Position-based methods for the simulation of solid objects in computer graphics,” 2013, EUROGRAPHICS 2013 State of the Art Reports, 22 pages; teaches using PBD to provide haptic feedback (19th page)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL L GUILL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMINI S SHAH/          Supervisory Patent Examiner, Art Unit 2127